Title: John Griscom to James Madison, 17 April 1833
From: Griscom, John
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    New York
                                
                                4 mo 17 th 1833
                            
                        
                        The author of the accompanying Volumes has very often regretted that he did not comply with his inclination
                            to present a Copy of them to President Madison at an early period after their publication. They are not offered to him at
                            the present time from any belief that he will be interested in the books themselves, but only as a testimonial of his
                            sincere regard & esteem for one whom he has long considered as one of the most enlightened & virtuous
                            patriots of our Country. It will afford him great gratification, to receive an acknowledgement of their reception, if
                            possible from the pen of President M. himself, and to learn that he & also his companion are in the enjoyment of
                            good health.
                        
                            
                                J G.
                            
                        
                    